DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (9,968,002) in view of Joung (WO 03/005538 A1).
	With respect to claim 1, Wang teaches a cooling mechanism (Figure 3) between a linear motor rotor (60) and a platform (20) coupled thereto, comprising: a linear motor (10) including a rotor (60); a platform (20) including a base (21) coupled to the rotor (60) and displaceable along with movement of the rotor (60); a cooling portion (30/40) including a coupling seat (30) positioned between the base (21) and the rotor (60), a 
	With respect to claim 4, Wang teaches wherein the cooler (40) further includes at least two hollow extruded aluminum bars (41) in the shape of elongated strips, each end .  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (9,968,002) in view of Joung (WO 03/005538 A1), as applied to claim 1, and further in view of Lee (KR 2012-0100596).
	With respect to claim 2, Wang and Joung are relied upon for the reasons and disclosures set forth above.  Joung further teaches wherein the insulating layer (7) is arranged between the coupling plane (defined by surface/plane of cooling conduit #4, when combined) and the coupling seat (8, when combined), wherein the layers are laminated over one another (See Page 4, Lines 24-Col. 5, Lines 6).  Wang and Joung fail to explicitly teach wherein the insulating layer is adhesive and adheres the coupling plane to the coupling seat, so as to adhere the cooler to the coupling seat. Lee teaches wherein it is known to provide an electric motor with an insulative layer (Figure 6, #290a) in the form of an adhesive between adjacent layers (250/260), such then when combined, teaches wherein the insulating layer (290a, when combined) is adhesive and adheres the coupling plane (one of #250/260, when combined) to the coupling seat (other of #250/260, when combined), so as to adhere the cooler (one of #250/260, when 
	With respect to claim 3, Lee teaches wherein the insulating layer (290a) is a double-sided adhesive tape.  
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (9,968,002) in view of Joung (WO 03/005538 A1), as applied to claim 1, and further in view of Teramachi (JP 2004-312983).
	With respect to claim 5, Wang and Joung are relied upon for the reasons and disclosures set forth above. Wang further teaches wherein the cooling portion (30/40) further includes a coupling seat (30) attached to a base (21) with a coupler (defined by unlabeled bolts extending through holes #23).  Wang and Joung fail to teach wherein the cooling portion further includes at least one insulating pad sandwiched between the coupling seat and the base.  Teramachi teaches wherein it is known in a linear motor structure to include at least one insulating pad (24) associated with a coupler (23), and sandwiched between the coupling seat (34, when combined) and the base (2, when combined) so as to further prevent heat energy transfer across the insulated area.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Wang as modified, with the 
	With respect to claim 6, Wang teaches further comprising a fixation portion; the fixation portion includes a first through hole (23), a second through hole (33), a coupling hole (defined by unlabeled holes in upper surface of rotor #60 for receiving bolts, see Figures 3 and 6), and a coupler (defined by unlabeled bolts extending through holes #23) that are coaxial with each other, the first through hole (23) being provided through the base (21), the second through hole (33) being provided through the coupling seat (30), the coupling hole (defined by unlabeled bolts extending through holes #23) being provided in the rotor (60), and the coupler being in the shape of a bar and secured into the coupling hole through the first through hole (23) and the second through hole (33) sequentially (as best seen in Figure 6).  
	With respect to claim 7, Wang teaches wherein the fixation portion further includes a spacer seat (defined by entire thickness wing #412) positioned between the rotor (60) and the coupling seat (30), a third through hole (45) passes through the spacer seat (412) and is coaxial with the first through hole (23) and the second through hole (33), and the coupler (defined by unlabeled bolts extending through holes #23) passes through the third through hole (45).  
	With respect to claim 8, Teramachi teaches wherein the insulating pad (24) is in the shape of a ring and is sleeved over the coupler (23, when combined).  
	With respect to claim 9, Wang teaches wherein the cooler includes at least one extruded aluminum bar (41) in the shape of an elongated strip positioned between the coupling seat (30) and the rotor (60), and the coupling plane (42) is positioned on one 
	With respect to claim 10, Wang, Joung and Teramachi are relied upon for the reasons and disclosures set forth above. Wang further teaches wherein one side face of the spacer seat (defined by entire thickness of wing #412) is positioned in the same plane as the coupling plane (42), and the other side face of the spacer seat facing away from the coupling plane protrudes from the extruded aluminum bar (41) and wherein a portion of the a non-spacer seat portion of the aluminum extruded aluminum bar (41) abuts against the rotor (60) to provide a space between the rotor (60) and the extruded aluminum bar (41).  Wang, Joung and Teramachi fail to teach the other side face of the spacer seat facing away from the coupling plane protrudes from the extruded aluminum bar and abuts against the rotor to provide a space between the rotor and the extruded aluminum bar.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the other side face of the spacer seat facing away from the coupling plane protrudes from the extruded aluminum bar and abuts against the rotor to provide a space between the rotor and the extruded aluminum bar, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this case, providing the wing portion #412 of the extruded aluminum bars #41 with a greater thickness than the body portion #411 so that the gap is between the body portion #411 and the rotor instead of the wing portion #412 would be obvious in view of In re Japikse, 86 USPQ 70, and there is nothing in Teramachi that would prevent the wing portion #412 from .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to cooling mechanism between linear motor rotor and platform coupled thereto are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEREMY A LUKS/Primary Examiner, Art Unit 2837